


Exhibit 10.38

 

Notice of Grant of Time-Vesting Restricted Stock Units (Employee)

 

Anacor Pharmaceuticals, Inc.

ID: [·]

1020 East Meadow Circle

Palo Alto, CA 94303

[NAME OF PARTICIPANT]

[ADDRESS]

[CITY, STATE, ZIP]

 

AWARD NUMBER: [·]

PLAN: [·]

ID: [·]

 

Anacor Pharmaceuticals, Inc. (the “Company”) hereby grants to you the number of
time-vesting restricted stock units (“RSUs”) set forth below (this “Award”).
This Award is subject to all of the terms and conditions set forth in this
Notice of Grant of Time-Vesting Restricted Stock Units (this “Grant Notice”),
the Anacor Pharmaceuticals, Inc. 2010 Equity Incentive Plan (the “Plan”) and the
Time-Vesting Restricted Stock Unit Award Agreement (the “Award Agreement”),
which is attached hereto.  Capitalized terms not defined in this Grant Notice
but defined in the Award Agreement or the Plan will have the meanings assigned
to such terms in the Award Agreement or the Plan, as applicable.  Except as
expressly provided in the Award Agreement, in the event of any conflict between
the provisions of this Grant Notice or the Award Agreement and those of the
Plan, the provisions of the Plan will control.

 

Participant:

Date of Grant:

Vesting Commencement Date:

Number of RSUs:

 

Additional Terms/Acknowledgements: By accepting this Award, whether
electronically or otherwise, you acknowledge receipt of, and understand and
agree to, this Grant Notice, the Award Agreement, the Plan, and the stock plan
prospectus for the Plan. Unless otherwise specified in a written agreement
between the Company and you, this Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between you and the Company regarding this
Award and supersede all prior oral and written agreements on the terms of this
Award. By accepting this Award, whether electronically or otherwise, you consent
to receive the Plan and other related documents by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company. You
acknowledge that you have had an opportunity to obtain the advice of counsel
prior to accepting this Award.

 

Attachments:                                    Award Agreement

 

--------------------------------------------------------------------------------


 

ANACOR PHARMACEUTICALS, INC.
2010 EQUITY INCENTIVE PLAN
TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT (EMPLOYEE)

 

Pursuant to the Notice of Grant of Time-Vesting Restricted Stock Units to which
this agreement is attached (the “Grant Notice”) and this Time-Vesting Restricted
Stock Unit Award Agreement (this “Award Agreement”) and in consideration of your
services, Anacor Pharmaceuticals, Inc. (the “Company”) has granted you a
Restricted Stock Unit Award (this “Award”) under its 2010 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units indicated in the Grant
Notice.  Capitalized terms not defined in this Award Agreement or in the Grant
Notice but defined in the Plan will have the meanings assigned to such terms in
the Plan.

 

The details of this Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      GRANT OF THE AWARD.  This Award
represents your right to be issued on a future date one share of the Company’s
Common Stock for each Restricted Stock Unit that vests.  As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Restricted Stock Units
subject to this Award.  This Award was granted in consideration of your services
to the Company.  Except as otherwise provided herein, you will not be required
to make any payment to the Company (other than past and future services to the
Company) with respect to your receipt of this Award, the vesting of the
Restricted Stock Units or the delivery of the Common Stock to be issued in
respect of this Award.

 

2.                                      VESTING.

 

(a)                                 Subject to Sections 2(b) and 2(c) below, as
applicable, (i) 25% of your Restricted Stock Units under this Award will vest on
the date preceding each of the first four anniversaries of the Vesting
Commencement Date (as set forth in the Grant Notice), (ii) vesting will cease
upon the termination of your Continuous Service and (iii) upon such termination
of your Continuous Service, the Restricted Stock Units credited to the Account
that were not vested on the date of such termination will be forfeited at no
cost to the Company and you will have no further right, title or interest in
such Restricted Stock Units or the shares of Common Stock to be issued in
respect thereof. For purposes of this Award Agreement, in the event of a Change
in Control, “Continuous Service” shall include continued service as an employee,
director or consultant of the Company, its successor or any of their respective
Affiliates following the Change in Control.

 

(b)                                 Notwithstanding anything to the contrary in
this Award Agreement or the Plan, if (a) you are an employee at the level of
Vice President or above at the time of a termination of employment with the
Company, its successor or their respective Affiliates and, at any time within
ninety (90) days prior to or twelve (12) months following the effective date of
a Change in Control (or such other period as is, or may be, set forth in an
employment, severance or other similar written agreement between you and the
Company or any of its Affiliates), or (b) you are an employee below the level of
Vice President at the time of a termination of employment with the Company, its
successor or their respective Affiliates and, at any time within twelve (12)
months following a Change in Control, in each case, your employment with the
Company, its successor or their respective Affiliates terminates by reason of
(i) a resignation for Good Reason or (ii) an involuntary termination of
employment without Cause (each, a “Qualifying Termination”), then any
outstanding Restricted Stock Units that are unvested pursuant to this Award
Agreement shall become fully vested as of the date of such Qualifying
Termination; provided that, to the extent this Award is, or becomes, subject to
more favorable vesting or settlement terms pursuant to any written agreement
between you and the Company or any action

 

--------------------------------------------------------------------------------


 

explicitly approved by the Board or the Committee, as applicable, this Award
shall be subject to both the terms set forth herein and such other applicable
terms, applied with the maximum intended benefit to you. At the time of a Change
in Control, the Company, in its sole discretion, may, in addition to any other
action permitted pursuant to the terms of the Plan, provide for the termination
of this Award in exchange for payment to you of the product of (x) the Fair
Market Value of a share of Common Stock underlying this Award as of the date of
the Change in Control multiplied by (y) the number of unvested shares of Common
Stock underlying this Award at the time of the Change in Control. For purposes
of this Award Agreement, “Change in Control” shall mean any single event or
series of related events constituting a “Change in Control” (or any analogous
term) under (a) clauses (i) through (iv) of the “Change in Control” definition
set forth in the Plan (as qualified by clause (A), but not clause (B), of the
last paragraph of such definition) and (b) any individual written agreement,
including any employment, severance or other similar agreement, between you and
the Company or any of its Affiliates, in each case, applied with the maximum
intended benefit for you; provided, however, that if no definition of “Change in
Control” (or any analogous term) is set forth in an individual written agreement
between you and the Company or any of its Affiliates, such term shall have the
meaning designated in clause (a) above. “Good Reason” means the occurrence of
(a) any event constituting “Good Reason” (or an analogous term) as set forth in
any employment, severance or other similar written agreement between you and the
Company or any of its Affiliates and (b) any of the following events without
your consent: (i) if you are an employee at the level of Vice President or
above, a material reduction or change in job duties, responsibilities or
authority inconsistent with your position with the Company and your prior
duties, responsibilities or authority; (ii) a relocation of your primary
workplace by more than 25 miles; (iii) a material reduction of your base
compensation; or (iv) a failure to pay your compensation within a reasonable
time after it becomes due and payable, in each case, applied with the maximum
intended benefit for you; provided, however, that if no definition of “Good
Reason” (or any analogous term) is set forth in an employment, severance or
other similar written agreement between you and the Company or any of its
Affiliates, such term shall have the meaning designated in clause (b) above;
provided, further, that any event described in clause (b) above shall constitute
Good Reason only if (x) you provide the Company with written notice specifying
the event alleged to constitute Good Reason within 90 days following the first
occurrence of such event and (y) the Company fails to cure such event within 30
days after the Company’s receipt from you of such written notice.

 

(c)                                  Notwithstanding anything to the contrary in
this Award Agreement or the Plan, if, following the first anniversary of the
Vesting Commencement Date, your employment with the Company, its successor or
their respective Affiliates terminates by reason of death or Disability or,
other than in the circumstances described in Section 2(b) above, a resignation
for Good Reason or an involuntary termination of employment without Cause (the
date of such termination of employment, the “Termination Date”), then (i) if the
Termination Date is three (3) months or less before the next vesting date, 75%
of the Restricted Share Units that were otherwise eligible to vest on such
vesting date shall become fully vested as of the Termination Date, (ii) if the
Termination Date is more than three (3) months but no more than six (6) months
before the next vesting date, 50% of the Restricted Share Units that were
otherwise eligible to vest on such vesting date shall become fully vested as of
the Termination Date, (iii) if the Termination Date is more than six (6) months
but no more than nine (9) months before the next vesting date, 25% of the
Restricted Share Units that were otherwise eligible to vest on such vesting date
shall become fully vested as of the Termination Date or (iv) if the Termination
Date is more than nine (9) months before the next vesting date, none of such
Restricted Share Units shall vest and, in each case, any outstanding Restricted
Share Units that do not vest in accordance with this Section 2(c) shall be
forfeited and cancelled as of the Termination Date.

 

--------------------------------------------------------------------------------


 

3.                                      NUMBER OF RESTRICTED STOCK UNITS &
SHARES OF COMMON STOCK.

 

(a)                                 The Restricted Stock Units subject to this
Award will be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan.

 

(b)                                 Any additional Restricted Stock Units and
any shares, cash or other property that become subject to this Award pursuant to
this Section 3 will be subject, in a manner determined by the Board or the
Committee, as applicable, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units and shares covered by this Award.

 

(c)                                  No fractional shares or rights for
fractional shares of Common Stock will be created pursuant to this Section 3. 
Any fraction of a share will be rounded down to the nearest whole share.

 

4.                                      TRANSFERABILITY.  Except as otherwise
provided in this Section 4, this Award is not transferable, except by will or by
the laws of descent and distribution.

 

(a)                                 Limitations on Transfer; Compliance with
“Blackout” Window Period. In addition to any other limitation on transfer
created by applicable securities laws, you agree not to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in any of the shares of
Common Stock subject to this Award until the shares are issued to you in
accordance with this Award Agreement.  After the shares have been issued to you,
you are free to assign, hypothecate, donate, encumber or otherwise dispose of
any interest in such shares provided that any such actions are in compliance
with the provisions herein, any applicable Company policies (including, but not
limited to, insider trading and window period policies) and applicable
securities laws. By accepting this Award, whether electronically or otherwise,
you agree not to sell any such shares following a termination of your employment
with the Company for any reason until the expiry of any “blackout” or other
designated window period in which sales of shares of Common Stock are not
permitted in place at the time of your termination.

 

(b)                                 Certain Trusts.  Upon receiving written
permission from the Company’s General Counsel or his or her designee, you may
transfer this Award to a trust if you are considered to be the sole beneficial
owner (determined under Section 671 of the Code and applicable state law) while
this Award is held in the trust, provided that you and the trustee enter into
transfer and other agreements required by the Company.

 

(c)                                  Domestic Relations Orders.  Upon receiving
written permission from the Company’s General Counsel or his or her designee,
and provided that you and the designated transferee enter into transfer and
other agreements required by the Company, you may transfer this Award pursuant
to a domestic relations order that contains the information required by the
Company to effectuate the transfer.  You are encouraged to discuss the proposed
terms of any division of this Award with the Company prior to finalizing the
domestic relations order to help ensure the required information is contained
within the domestic relations order.

 

(d)                                 Beneficiary Designation.  Upon receiving
written permission from the Company’s General Counsel or his or her designee,
you may, by delivering written notice to the Company (including electronically)
in a form provided by or otherwise satisfactory to the Company, designate a
third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Common Stock to which you were entitled at the time
of your death pursuant to this Award Agreement. In the absence of such a
designation, your executor or administrator of your estate shall be entitled to
receive, on behalf of your estate, any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Award Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      DATE OF ISSUANCE.  Subject to the
satisfaction of the withholding obligations set forth in Section 8, in the event
one or more Restricted Stock Units vests, the Company will issue to you, on the
applicable vesting date, one share of Common Stock for each Restricted Stock
Unit that vests and each such issuance date is referred to as an “Original
Issuance Date”; provided that, in the Company’s sole discretion and upon written
notice to you, the Company may require that such issuance be effectuated by
transferring or arranging to have transferred such shares into a brokerage
account designated by the Company for your benefit. If an Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day. However, if (i) an Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market
(including, but not limited to, under a previously established Company-approved
10b5-1 trading plan), and (ii) the Company elects, prior to such Original
Issuance Date, (1) not to satisfy the Withholding Taxes described in Section 8
by withholding shares of Common Stock from the shares otherwise due, on such
Original Issuance Date, to you under this Award, (2) not to permit you to enter
into a “same-day sale” commitment with a broker-dealer pursuant to the terms of
the Plan (including, but not limited to, a commitment under a previously
established Company-approved 10b5-1 trading plan) and (3) not to permit you to
pay your Withholding Taxes in cash, then the shares that would otherwise be
issued to you on such Original Issuance Date will not be delivered on such
Original Issuance Date and will instead be delivered on the first business day
when you are not prohibited from selling shares of the Company’s Common Stock in
the open public market, but in no event later than the date that is the 15th day
of the third calendar month of the year following the year in which the shares
of Common Stock (or any adjusted amounts) under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d) (each such Original Issuance Date, as may be delayed
pursuant to the terms of this Section 5, an “Issuance Date”).

 

6.                                      DIVIDENDS.  If a dividend is paid on
shares of the Company’s Common Stock during the period commencing on the Grant
Date and ending on an Issuance Date with respect to any unvested Restricted
Stock Units, you shall be eligible to receive on the Issuance Date for such
Restricted Stock Units an amount equal to the amount of the dividend that you
would have received had the shares of Common Stock underlying such Restricted
Stock Units been distributed to you as of the time at which such dividend is
paid; it being understood that no such amount shall be payable with respect to
any Restricted Stock Units that are forfeited. Such amount shall be paid to you
on the applicable Issuance Date in the same form (cash, shares of Common Stock
or other property) in which such dividend is paid to holders of shares of Common
Stock generally.

 

7.                                      NO RIGHTS TO ADDITIONAL AWARDS OR
RETENTION.

 

(a)                                 Each of the Grant Notice, this Award
Agreement and the Plan is not an employment or service contract, and nothing in
the Grant Notice, this Award Agreement or the Plan shall be deemed to create in
any way whatsoever any obligation on your part to continue in the employ of the
Company or any of its Affiliates, or on the part of the Company or any of its
Affiliates to continue your employment.  In addition, nothing in the Grant
Notice, this Award Agreement or the Plan shall obligate the Company or any of
its Affiliates, their respective shareholders, boards of directors, officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or any of its Affiliates.

 

(b)                                 This Award is a one-time discretionary award
and nothing in the Grant Notice, this Award Agreement or the Plan shall confer
upon you any claim to be granted future or additional awards under the Plan. The
terms and conditions of this Award need not be the same as with respect to other
recipients of restricted stock units under the Plan.

 

--------------------------------------------------------------------------------


 

8.                                      WITHHOLDING OBLIGATIONS.

 

(a)                                 You hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any of its Affiliates,
if any, which arise in connection with this Award (the “Withholding Taxes”) in
accordance with the Plan.

 

(b)                                 The Company will have no obligation to
deliver to you any Common Stock pursuant to this Award unless the Withholding
Taxes are satisfied.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

9.                                      NO OBLIGATION TO MINIMIZE TAXES.  The
Company has no duty or obligation to minimize the tax consequences to you of
this Award and will not be liable to you for any adverse tax consequences to you
arising in connection with this Award.  You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from this Award or your other compensation. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by accepting this
Award, whether electronically or otherwise, you have agreed that you have done
so or knowingly and voluntarily declined to do so.

 

10.                               NOTICES.  Any notices provided for in this
Award Agreement or the Plan will be given in writing (including electronically)
as follows (or to such other address as such party may hereafter specify for the
purposes of notices hereunder by written notice to the other party hereto):

 

If to the Company, to:

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA 94303

Attention: General Counsel

Facsimile: (650) 543-7660

 

If to you, to the last address that you provided to the Company. Any notices
provided for in this Award Agreement or the Plan will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means. By accepting this
Award, whether electronically or otherwise, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

 

11.                               GOVERNING PLAN DOCUMENT.  This Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of this Award Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  Except as expressly provided
in this Award Agreement, in the event of any conflict between the provisions of
this Award Agreement and those of the Plan, the provisions of the Plan will
control. In addition, this Award (and any compensation paid or shares issued
pursuant to this Award)

 

--------------------------------------------------------------------------------


 

is subject to recoupment in accordance with The Dodd-Frank Wall Street Reform
and Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.

 

12.                               SEVERABILITY.  If all or any part of the Grant
Notice, this Award Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of the Grant Notice, this Award
Agreement or the Plan not declared to be unlawful or invalid. Any section of the
Grant Notice, this Award Agreement or the Plan (or part of such a section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such section or part of a section to the
fullest extent possible while remaining lawful and valid.

 

13.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of this Award subject to this Award Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
your benefits under any employee benefit plan sponsored by the Company or any of
its Affiliates, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

14.                               AMENDMENT.  This Award Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Award Agreement may be amended solely by the Board or the
Committee, as applicable, by a writing which specifically states that it is
amending this Award Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board or the Committee, as applicable, reserves the right to
change, by written notice to you, the provisions of this Award Agreement in any
way it may deem necessary or advisable to carry out the purpose of the grant as
a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of this Award which is then
subject to restrictions as provided herein.

 

15.                               COMPLIANCE WITH SECTION 409A OF THE CODE. 
This Award is intended to be exempt from Section 409A of the Code by complying
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) and, accordingly, any shares of Common Stock (or other
amounts) which become deliverable as of a vesting date under this Award
Agreement will be delivered to you promptly (subject to the provisions of this
Award Agreement) but in no event later than the 15th day of the third month
following the end of the calendar year of such vesting date.  However, should
this Award be subject to Section 409A of the Code, and if you are a “Specified
Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of your separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six months thereafter will not be made on the originally scheduled dates
and will instead be issued in a lump sum on the date that is six months and one
day after the date of the separation from service, with the balance of the
shares issued thereafter in accordance with the original vesting and issuance
schedule, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of taxation on you in respect of the shares
under Section 409A of the Code. Each installment of shares that vests is a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
The Board or the Committee, as applicable, shall have full authority to give
effect to the intent of this Section 15.  The Company shall have no liability to
you if the Plan or this Award Agreement or vesting, settlement or payment of
this Award is subject to the additional tax and penalties under Section 409A of
the Code.

 

--------------------------------------------------------------------------------


 

16.                               UNSECURED OBLIGATION; NO SHAREHOLDER RIGHTS. 
This Award is unfunded, and as a holder of Restricted Stock Units, you will be
considered an unsecured creditor of the Company with respect to the Company’s
obligation, if any, to issue shares or other property pursuant to this Award
Agreement.  Subject to Section 6, you will not have voting or any other rights
as a shareholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you. Upon such issuance,
you will obtain full voting and other rights as a shareholder of the Company.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

17.                               SUCCESSORS AND ASSIGNS; NO THIRD PARTY
BENEFICIARIES.

 

(a)                                 Subject to Section 4, neither the Grant
Notice, this Award Agreement nor any right, remedy, obligation or liability
arising thereunder or hereunder or by reason thereof or hereof shall be
assignable by you.

 

(b)                                 The rights and obligations of the Company
under this Award will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. All obligations of the
Company under this Award will be binding on the Company’s successors and
assigns, whether the existence of such successor or assign is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

(c)                                  Nothing in the Grant Notice or this Award
Agreement, expressed or implied, is intended to confer on any person or entity
other than the Company and you, and its and your respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of the Grant Notice or this Award Agreement.

 

18.                               GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a)                                 All issues concerning the construction,
validity and interpretation of the Grant Notice, this Award Agreement and the
Plan and the rights and obligations of the parties hereunder, shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the conflicts of laws rules of such state. Any legal action or
proceeding with respect to the Grant Notice, this Award Agreement or the Plan
shall be brought exclusively in a state or federal court of competent
jurisdiction located in California, and each of the Company and, by accepting
this Award, whether electronically or otherwise, you hereby irrevocably accepts
for itself and yourself and in respect of its and your property, respectively,
generally and unconditionally, the exclusive jurisdiction of such courts. Each
party irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Award Agreement in the courts referred to in this paragraph
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(b)                                 YOU HEREBY IRREVOCABLY WAIVE ALL RIGHT OF
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING (INCLUDING COUNTERCLAIMS)
RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THE GRANT NOTICE, THIS AWARD
AGREEMENT OR THE PLAN OR ANY OF THE TRANSACTIONS OR RELATIONSHIPS HEREBY
CONTEMPLATED OR OTHERWISE IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS OR
OBLIGATIONS HEREUNDER.

 

--------------------------------------------------------------------------------


 

19.                               MISCELLANEOUS.

 

(a)                                 For purposes of this Award Agreement, the
division of this Award Agreement into sections and other subdivisions and the
insertion of headings are for convenience of reference only and do not alter the
meaning of, or affect the construction or interpretation of, this Award
Agreement.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of this Award.

 

(c)                                  This Award Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(d)                                 By accepting this Award, whether
electronically or otherwise, you agree to comply with any applicable stock
ownership guidelines of the Company as may be implemented or amended from time
to time.

 

--------------------------------------------------------------------------------
